UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 27, 2009 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 1-14323 76-0568219 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 1100 Louisiana, 10th Floor, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(713) 381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 27, 2009, Enterprise Products Partners L.P. (“Enterprise”) issued a press release announcing its financial and operating results for the three and six months ended June 30, 2009, and held a webcast conference call discussing those results.A copy of the earnings press release is furnished as Exhibit 99.1 to this Current Report, which is hereby incorporated by reference into this Item 2.02.The webcast conference call will be archived and available for replay on Enterprise’s website at www.epplp.com for 90 days. Unless the context requires otherwise, references to “we,” “us,” “our,” or “Enterprise” within the context of this Current Report refer to the consolidated business and operations of Enterprise Products Partners L.P.References to “EPCO” refer to EPCO, Inc., a private company affiliate of Enterprise and its ultimate parent company.References to “DEP” or “Duncan Energy Partners” refer to Duncan Energy Partners L.P., a consolidated subsidiary of Enterprise. Use of Non-GAAP financial measures Our press release and/or the webcast conference call discussion include the non-generally accepted accounting principle (“non-GAAP”) financial measures of gross operating margin, distributable cash flow and Adjusted EBITDA.The press release provides reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”).Our non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income, net cash flows provided by operating activities or any other measure of financial performance calculated and presented in accordance with GAAP.Our non-GAAP financial measures may not be comparable to similarly-titled measures of other companies because they may not calculate such measures in the same manner as we do. Gross operating margin.We evaluate segment performance based on the non-GAAP financial measure of gross operating margin.Gross operating margin (either in total or by individual segment) is an important performance measure of the core profitability of our operations.This measure forms the basis of our internal financial reporting and is used by management in deciding how to allocate capital resources among business segments.We believe that investors benefit from having access to the same financial measures that our management uses in evaluating segment results.The GAAP measure most directly comparable to total segment gross operating margin is operating income. We define total segment gross operating margin as operating income before: (i) depreciation, amortization and accretion expense; (ii) operating lease expenses for which we do not have the payment obligation; (iii) gains and losses from asset sales and related transactions; and (iv) general and administrative costs.Gross operating margin is exclusive of other income and expense transactions, provision for income taxes, the cumulative effect of changes in accounting principles, extraordinary charges and earnings attributable to noncontrolling interests.Gross operating margin by segment is calculated by subtracting segment operating costs and expenses (net of the adjustments noted above) from segment revenues, with both segment totals before the elimination of intercompany transactions.In accordance with GAAP, intercompany accounts and transactions are eliminated in consolidation. We include equity earnings from unconsolidated affiliates in our measurement of segment gross operating margin.Our equity investments with industry partners are a vital component of our business strategy.They are a means by which we conduct our operations to align our interests with those of our customers and/or suppliers.This method of operation enables us to achieve favorable economies of scale relative to the level of investment and business risk assumed versus what we could accomplish on a standalone basis.Many of these businesses perform supporting or complementary roles to our other business operations. Distributable cash flow.We define distributable cash flow as net income or loss attributable to Enterprise adjusted for: § the addition of depreciation, amortization and accretion expense; § the addition of operating lease expense for which we do not have the payment obligation; § the addition of cash distributions received from unconsolidated affiliates less equity earnings from unconsolidated affiliates; § the subtraction of sustaining capital expenditures and cash payments to settle asset retirement obligations; § the addition of losses or subtraction of gains from asset sales and related transactions; § the addition of cash proceeds from asset sales, the return of an investment in an unconsolidated affiliate or related transactions; § the addition of losses or subtraction of gains on the monetization of financial instruments recorded in accumulated other comprehensive income (loss), if any, less related amortization of such amounts to earnings; § the addition of net income attributable to the noncontrolling interest associated with the public unitholders of Duncan Energy Partners, less related cash distributions to be paid to such unitholders with respect to the period of calculation; and § the addition or subtraction of other miscellaneous non-cash amounts (as applicable) that affect net income or loss for the period. Sustaining capital expenditures are capital expenditures (as defined by GAAP) resulting from improvements to and major renewals of existing assets.Such expenditures serve to maintain existing operations but do not generate additional revenues.Management compares the distributable cash flow we generate to the cash distributions we expect to pay our partners. Using this metric, management computes our distribution coverage ratio. Distributable cash flow is also an important non-GAAP financial measure for our limited partners since it serves as an indicator of our success in providing a cash return on investment.Specifically, this financial measure indicates to investors whether or not we are generating cash flows at a level that can sustain or support an increase in our quarterly cash distributions.Distributable cash flow is also a quantitative standard used by the investment community with respect to publicly traded partnerships because the value of a partnership unit is in part measured by its yield, which is based on the amount of cash distributions a partnership pays to a unitholder.The GAAP measure most directly comparable to distributable cash flow is net cash flows provided by operating activities. Adjusted EBITDA.We define Adjusted EBITDA as net income or loss attributable to Enterprise less equity earnings from unconsolidated affiliates; plus distributions received from unconsolidated affiliates, interest expense, provision for income taxes and depreciation, amortization and accretion expense.Adjusted EBITDA is commonly used as a supplemental financial measure by management and external users of our financial statements, such as investors, commercial banks, research analysts and rating agencies, to assess: § the financial performance of our assets without regard to financing methods, capital structures or historical cost basis; § the ability of our assets to generate cash sufficient to pay interest and support our indebtedness; and § the viability of projects and the overall rates of return on alternative investment opportunities. Since Adjusted EBITDA excludes some, but not all, items that affect net income or loss attributable to Enterprise and because these measures may vary among other companies, the Adjusted EBITDA data presented in our press release may not be comparable to similarly titled measures of other companies.The GAAP measure most directly comparable to Adjusted EBITDA is net cash flows provided by operating activities. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Enterprise Products Partners L.P. press release dated July 27, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: Enterprise Products GP, LLC, its General Partner Date: July 27, 2009 By: /s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal
